



QUANEX BUILDING PRODUCTS CORPORATION
STOCK SETTLED
PERFORMANCE RESTRICTED STOCK UNITS
AWARD AGREEMENT
[____________________]
“Grantee”
Date of Award:
[_________________]
Target Number of Performance Restricted Stock Units:
[____]



AWARD OF PERFORMANCE RESTRICTED STOCK UNITS (“PRSUs”)
1.
GRANT OF PERFORMANCE RESTRICTED STOCK UNITS. The Compensation Committee (the
“Committee”) of the Board of Directors of Quanex Building Products Corporation,
a Delaware corporation (the “Company”), subject to the terms and provisions of
the Quanex Building Products Corporation 2020 Omnibus Incentive Plan (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above, the number of PRSUs (the “Target Number”) set forth
above in accordance with the formulas below, on the terms and conditions set
forth in this PRSU Award Agreement (this “Agreement”).

The grant of PRSUs represents the right to receive a percentage of the Target
Number upon vesting, with each PRSU that vests representing the right to receive
one (1) share of the Company’s Common Stock, par value $0.01 (“Stock”). Unless
and until the PRSUs have vested in accordance with the terms of this Agreement,
you shall not have any right to delivery of the shares of Stock underlying such
PRSUs or any other consideration in respect thereof. The PRSUs are subject to
attainment of the Performance Goal(s) during the Performance Period (as
described herein) and your continued service throughout the Performance Period
(unless otherwise provided in this Agreement or the Plan). For purposes of this
Agreement, the term “Performance Period” means the three-year period beginning
November 1, [____], and ending October 31, [____] (the “Ending Date”).
2.
AWARD MODIFIER. The aggregate number of PRSUs to vest under this Agreement shall
be equal to the Target Number multiplied by the award modifier set forth below
(the “Award Modifier”).

The Award Modifier will be determined based on the achievement of the
Performance Goal[s], [_____________], as follows:


 
[____]
[____]
Maximum Milestone
[____]
[____]
Target Milestone
[____]
[____]
Threshold Milestone
[____]
[____]
Below Threshold
[____]
0% (award is forfeited and cancelled without payment)







The Award Modifier will be interpolated for performance between threshold and
target milestones, and target and maximum milestones.
3.
PAYMENT. Except as otherwise expressly provided herein, the total value owed to
you based on the calculations set forth above will be paid to you one hundred
percent (100%) in Stock of the Company, and will be paid to you by the legal
entity that is a member of the Company Group (as defined below) and that is
classified as your employer (the “Employer”) (or the Company, as applicable) as
soon as administratively practicable following the date of the Committee’s
certification that the Performance Goal has been satisfied, but no later than
March 15 of the calendar year following the calendar year in which the Ending
Date occurs (the “Payment Date”). “Company Group” shall mean the Company and all
Affiliates of the Company.

4.
EXAMPLE CALCULATION.

Assume the following:
•
PRSU Grant of 1,000 shares.

•
Threshold, Target, and Maximum Award Modifiers of 50%, 100%, and 150%
respectively.

•
Company achieves its Performance Goal equal to precisely the target milestone.

The total number of Performance Restricted Stock Units to vest would be the
following:
1,000 PRSUs x 100% Award Modifier = 1,000 PRSUs
Total PRSUs to vest = 1,000 Shares of Stock
5.
SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company Group, or a Change in Control
(as such term is defined in the Plan) of the Company occurs, on or before the
Ending Date.

5.1    Separation from Service Generally. Except as otherwise expressly provided
to the contrary in this Section 5, in the event of your Separation from Service
on or before the Ending Date, all of your rights in this Agreement, including
all rights to the PRSUs granted to you, will lapse and be completely forfeited
without consideration on the date of your Separation from Service.
5.2    Change in Control of the Company. If a Change in Control of the Company
occurs on or before the Ending Date, you do not incur a Separation from Service
prior to that time, and the successor company in the Change in Control does not
otherwise assume or substitute for the award granted hereby, then the PRSUs
shall immediately vest in full. The number of earned PRSUs will be determined by
measuring actual performance as of the date of the Change in Control and in
accordance with the Award Modifier, if calculable at that time, and if not
calculable, shall be based on the target Award. Notwithstanding the foregoing,
if a Change in Control constitutes a payment event with respect to the deferral
of compensation and payment hereunder is subject to Section 409A, then the
transaction or event with respect to such payment must also constitute a “change
in control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the
extent required by Section 409A, and if it does not, and the payment does not
meet any other exemption under Section 409A, then payment shall be made when it
otherwise would have been made, notwithstanding the Change in Control.
If this Award is assumed or substituted for in connection with a Change in
Control, and if you incur an involuntary termination by the Company or its
successor without Cause, or you voluntarily terminate employment for Good
Reason, in each case within twenty-four (24) months following the effective date
of a Change in Control of the Company, then any unvested portion of this Award
shall vest in full upon such termination. For purposes of this Award, the
following terms are defined as follows:
“Cause” means any action or inaction by you that constitutes (a) gross
negligence or willful misconduct in connection with your duties or in the course
of your employment with the Company; (b) any act of fraud, embezzlement or theft
in connection with your duties or in the course of employment with the Company;
(c) intentional wrongful damage to property of the Company; (d) a substantial
failure by you to perform your duties after notice to you and a reasonable
opportunity to cure; (e) your material breach of restrictive covenants contained
in any Company policy or any agreement between you and the Company; or (f) your
intentional wrongful disclosure of secret processes or confidential information
of the Company.


“Good Reason” means, to the extent any such action has been taken without your
written consent, the occurrence of any of the following events: (a) the Company
or its successor assigns to you any duties materially inconsistent with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities with the Company in effect immediately before the
occurrence of the Change in Control, or otherwise makes any material negative
change in any such position, authority, duties or responsibilities; (b) the
Company or its successor takes any other action that results in a material
diminution in such position, authority, duties or responsibilities or otherwise
take any action that materially interferes therewith; (c) the Company or its
successor materially reduces your annual base salary or target annual bonus as
in effect immediately before the occurrence of the Change in Control, other than
as part of a reduction of less than ten percent (10%) that is applicable to all
executives of the Company or its successor; or (d) the Company or its successor
relocates your principal office more than fifty (50) miles from your principal
office at the time of the Change in Control, provided that such relocation
results in an increase to your daily commute time. A termination for Good Reason
also requires that you give the Company written notice of the Good Reason facts
and circumstances within sixty (60) days of after becoming aware (or should have
become aware) of the applicable facts and circumstances, the Company has an
opportunity to cure such circumstances within thirty (30) days after receipt of
notice, and you must terminate employment within thirty (30) days after
expiration of the Company’s opportunity to cure.
5.3    Death, Disability, or Retirement. In the event of your Separation from
Service due to your death or Disability on or before the Ending Date, you (or
your estate) will be entitled to receive your target Award as soon as reasonably
practicable following your Separation from Service. In the event of your
Separation from Service due to your Retirement on or before the Ending Date, (a)
you or your estate will be eligible to vest in a pro-rata portion of this award
based on actual performance results for the full Performance Period and your
length of service, which shall be calculated as the product of (1) and (2) where
(1) is the number of shares you would have received under this Agreement if you
had not incurred a Separation from Service on or before the Ending Date and (2)
is a fraction, the numerator of which is the number of days from the beginning
of the Performance Period through the date of your Separation from Service and
the denominator of which is the number of days in the Performance Period. Any
amount payable pursuant to this Section 5.3 as a result of Retirement will be
paid to you (or your estate) on the same date as for then employed participants.
For purposes of this Section 5.3, “Retirement” means your voluntary Separation
from Service on or after the date on which (a) you are age 65 or (b) you are age
55 and have five years of service with the Company Group.
6.
TAX WITHHOLDING. To the extent that the issuance of shares of Stock or any
payment pursuant to this Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company or Employer, as applicable, has a withholding
obligation, you shall deliver to the Company or the Employer at the time of such
receipt, issuance, or payment, as the case may be, such amount of money as the
Company or the Employer may require to meet its obligation under applicable tax
laws or regulations, and, if you fail to do so, the Company or the Employer is
authorized to withhold from any payment or issuance of shares under this
Agreement, or from any cash or stock remuneration or other payment then or
thereafter payable to you by the Company or the Employer, any tax required to be
withheld by reason of such taxable income, wages or compensation including
(without limitation) shares of Common Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions.

7.
NONTRANSFERABILITY. The PRSUs and your rights under this Agreement may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of. Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement shall be void and the Company Group shall not be bound thereby.

8.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the PRSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to the Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

9.
PERFORMANCE RESTRICTED STOCK UNITS DO NOT AWARD CERTAIN RIGHTS OF A SHAREHOLDER.
You shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the stock of the Company with respect to the PRSUs
that are awarded hereby. Only after shares of Stock are issued in exchange for
your rights under this Agreement will you have all of the rights of a
shareholder with respect to such shares.

10.
RIGHTS TO RECEIVE DIVIDEND EQUIVALENTS PAYMENTS. You shall be entitled to
Dividend Equivalents, pursuant to which you shall be entitled to receive,
pursuant to the Plan, an amount equal to the aggregate regular cash dividends
with a record date during the Performance Period that would have been payable to
you with respect to the shares of Common Stock underlying the Award had it been
outstanding on the applicable record date. Such Dividend Equivalents, cash
dividends, stock, and any other property distributed as a dividend or otherwise
with respect to the PRSUs covered by this Award shall be accumulated, and shall
be subject to restrictions and risk of forfeiture to the same extent as
otherwise set forth in this Agreement. The combined value of any such
distributions shall be paid to you in cash at the time such restrictions and
risk of forfeiture subject to this Award lapse.

11.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

12.
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

13.
SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the shares of Stock of an appropriate legend restricting resale
or other transfer of the shares except in accordance with such Act and all
applicable rules thereunder.

14.
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

15.
REGISTRATION. The shares of Stock that may be issued under the Plan are
registered with the Securities and Exchange Commission under a Registration
Statement on Form S-8.

16.
SALE OF SECURITIES. The shares of Stock that may be issued under this Agreement
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. You also agree
that (a) the Company may refuse to cause the transfer of the shares to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the shares.

17.
REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS. To the extent
permitted by law, and as determined by the Board in its judgment, the Company
may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your payment for the
relevant period exceeded the lower payment that would have been made based on
the restated financial results. No reimbursement shall be required if such
material restatement was caused by or resulted from any change in accounting
policy or rules.

18.
AGREEMENT TO REPAYMENT OF PERFORMANCE BASED INCENTIVE COMPENSATION WHEN PAYMENTS
ARE REQUIRED UNDER FEDERAL LAW OR THE RULES OF AN EXCHANGE. You acknowledge that
the Company is a publicly-traded entity subject to the laws and regulations of
the United States Securities and Exchange Commission, as well as the
requirements of the New York Stock Exchange. You further acknowledge that the
Company’s approved form agreements for performance-based incentive compensation
granted to you contain certain “clawback” terms and provisions. You agree to the
terms and conditions of any policy adopted by the Company to comply with, or any
decision of the Company to adhere to, any requirement or policy of the New York
Stock Exchange (or any other exchange on which the securities of the Company are
listed) pursuant to Section 10D of the Securities Exchange Act of 1934 (the
“Policy”) from this point forward for any grants made previously or in the
future. Section 10D provides for the recovery of incentive-based compensation
that has been erroneously granted, earned, vested or paid because of one or more
errors that are material in the financial statements of the Company. To the
extent such Policy requires the repayment or recovery of incentive-based
compensation granted to, or earned or received by you, or in which you vested,
whether granted, vested, earned or paid pursuant to any past or future award
agreements or any other plan of incentive-based compensation maintained in the
past or adopted in the future by the Company, you agree to the forfeiture,
recovery or repayment of such amounts to the extent required by such Policy.

19.
EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine otherwise in
connection with a Change in Control, the Employer (or the Company, as
applicable) is liable for the payment of any amounts that become due under this
Agreement.

20.
SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments made
hereunder, are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the payment made pursuant to the Plan, and (b) in deciding to
enter into this Agreement, you are relying on your own judgment and the judgment
of the professionals of your choice with whom you have consulted. By accepting
this award, you thereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the award and this Agreement.

21.
DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF YOU ARE A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION
409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS NOT PERMITTED TO BE
PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF ADDITIONAL TAXES, INTEREST
OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS SHALL BE MADE TO YOU PURSUANT
TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR ANY REASON BEFORE THE EARLIER
OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE DATE ON WHICH YOU INCUR SUCH
SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS FOLLOWING THE DATE OF YOUR DEATH.

22.
FRACTIONAL SHARES PAID IN CASH. In the event any share of Stock due hereunder is
a fractional share, the Company shall pay the value of such fractional share in
cash.

23.
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

In accepting this award of PRSUs you accept and agree to be bound by all the
terms and conditions of the Plan and this Agreement.


QUANEX BUILDING PRODUCTS CORPORATION






                        
[Name]
[Title]




Stock Settled Performance RSU

